 1

 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10

11   GUILLERMO CRUZ TRUJILLO,                                      Case No. 1:14-cv-01370-LJO-EPG (PC)

12                                                  Plaintiff, ORDER DENYING PLAINTIFF’S
                                                               REQUEST FOR COPY OF ALL
13                     v.                                      DOCKETED DOCUMENTS

14                                                                 (ECF NO. 129)
     GOMEZ, et al.,
15
                                                Defendants.
16

17

18           Guillermo Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. This case was dismissed on

20   December 3, 2018 (ECF Nos. 124 & 125), and is currently on appeal (ECF Nos. 126, 127, &

21   128).

22           On June 19, 2019, Plaintiff filed what appears to be a motion for the Court to either provide

23   his criminal defense attorney with a copy of all documents that have been docketed in this case,

24   or to order Defendants to provide the documents.1 (ECF No. 129). Plaintiff states that his

25   criminal defense attorney asked him to provide her with a copy of all docketed documents in this

26
27            1
              It is not clear whether Plaintiff wants the Court to provide the documents, or if he wants the Court to order
     Defendants to provide the documents.
28
                                                               1
 1   case. As Plaintiff does not have access to the documents, Plaintiff asks the Clerk to “compell

 2   [sic] discovery and all Reporter’s Transcript[]s….” (Id. at 1).

 3         Plaintiff’s motion will be denied. Plaintiff has cited to no legal authority requiring the

 4   Court or Defendants to provide him with a copy of all docketed documents because his criminal

 5   defense attorney asked for them. The Court notes that Plaintiff’s criminal defense attorney has

 6   electronic access to the documents in the case through PACER.

 7         Accordingly, IT IS ORDERED that Plaintiff’s motion for all docketed documents is

 8   DENIED.

 9
     IT IS SO ORDERED.
10

11      Dated:     June 20, 2019                                /s/
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
